DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 02/22/2022.
Claims 1, 7, 14 and 20 have been amended. Therefore, claims 1-20 are currently pending in this application.
Drawings
4.	The drawings, including the replacements filed on 02/22/2022, are objected to as failing to comply with 37 CFR 1.84(p)(5).
The current amendment to FIG 17 replaces some of the original reference characters; such as: (i) the reference character “1701” is replaced with a new reference character “1791”; (ii) the reference character “1710" is replaced with the new reference character “1792”; (iii) the reference character “1720” is replaced with the new reference character “1792”, etc.
However, the changes above contradict many aspects of the description in the original specification. First of all, the current amendment is inconsistent since it uses the same reference character, namely, “1792”, to identify two different elements in the 
In addition, the specification is still using the original reference characters in the description. For instance, the specification is using: (i) the reference character “1701” when describing the knowledge landscape map data attributes; (ii) the reference character “1710” to identify node attribute, (ii) the reference character “1750” to identify connector attribute; and (iii) the reference character “1720” to indicate graphical attribute data (e.g. see ¶ [0213]). Thus, the exemplary paragraph mentioned above (i.e. ¶ [0213]) does not use any of the newly added reference characters. Furthermore, FIG 17 still involves a symbol, such as the lock symbol (), which is not properly designated since the relevant reference character (e.g. “1791”) is considered to be representing a node(s). Although the specification uses the reference character “1801” when describing the lock symbol (see ¶ [0221]), the corresponding figure (FIG 18) does not involve such symbol. As already indicated in the previous office-action, it is again Applicant’s responsibility to make sure that each and every reference character and/or symbol depicted in each and every figure (FIG 1 to FIG 28) is properly mentioned in the specification.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
►	Applicant’s arguments directed to the drawings have been fully considered (the argument filed on 02/22/2022). Applicant argues, “. . . the legibility of the drawing figures elements, namely, as the specific text of the illustrated drawing objects is not required for an understanding of the illustrated concepts”. 
However, textual and/or graphical elements depicted in a drawing are required to be legible in order to understand the concepts being illustrated. This is even more evident when a part(s) of the specification is referring to an element(s) depicted in the drawing. If the textual and/or graphical elements are not required to be legible, then what is the point of referring to the drawing when describing those elements in the specification? Applicant has not addressed the above fact. Consequently, Applicant’s arguments are not persuasive. 
Specification
5.	The current amendment to the specification, the amendment filed on 02/22/2022, is objected to under 35 U.S.C.132(a) because it introduces new matter into the disclosure. 35 U.S.C.132(a) states that no amendment shall introduce new matter into the disclosure of the invention.
indicators of nodes as opposed to controls. 
Accordingly, Applicant is required to cancel the new matter in the reply to this Office action.
Claim Rejections - 35 USC § 101
6.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to one of the four statutory categories, such as a system (per claims 1-6) or a method (per claims 7-20).   
(Step 2A) [Wingdings font/0xE0] Prong (i):
The current claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
—	Considering claim 1, the following claimed limitations recite an abstract idea: 
n-dimensional knowledge landscape map information, wherein the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers, wherein a first learning topic is represented on a first layer of the set of knowledge landscape map layers, wherein a second learning topic is represented on a second layer of the set of knowledge landscape map layers, wherein individual layers of the n-dimensional knowledge landscape map information include one or more nodes that individually represent identifiable concepts associated with a learning topic represented in the individual layer, and wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors; representative of the first layer include[es]: a representation of a plurality nodes associated with concepts attributable to the first learning topic; a connector between the two nodes from plurality of nodes, the connector associated with an attribute defining the at least one of a relationship, function or dependency between the two nodes; a first indicator indicative of a value of attribute defining the at least one of a relationship, function or dependency between the two nodes; a second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer, the additional node associated with a concept attributable to the second learning topic; obtain user interaction information corresponding to the n-dimensional knowledge landscape map information; characterize the user interaction as a selection of the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer; selectively cause a modification to the n-dimensional knowledge landscape map information responsive to the characterized user interaction, wherein the modification includes a representation of the second layer including the additional node associated with the second layer.
—	Considering claim 7, the following claimed limitations recite an abstract idea: 
a portion of n-dimensional knowledge landscape map information, wherein the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers, wherein a first learning topic is represented on a first layer of the set of knowledge landscape map layers, wherein a second learning topic is represented on a second layer of the set of knowledge landscape map layers, wherein individual layers of the n-dimensional knowledge landscape map information include one or more nodes that individually represent identifiable concepts associated with a learning topic represented in the individual layer, and wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors, wherein the least a portion of the n-dimensional knowledge landscape map information includes: a representation of the first layer of the n-dimensional knowledge landscape map information, the representation of the first layer of the n-dimensional knowledge landscape map information including a first layer node associated with a concept attributable to the first learning topic and a representation of an additional node associated with the second layer, the additional node associated with a concept attributable to the second learning topic; and a representation, in the first layer, of a connector between the additional node associated with the second layer and the first layer node, the connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the first layer node; obtaining user interaction information related to the portion of the knowledge landscape map information; characterizing the user interaction information as a selection of the additional node associated with the second layer; and selectively causing a modification to the n-dimensional knowledge landscape map information in response to the characterized user interaction, wherein the modification includes: a representation of the second layer of the n-dimensional knowledge landscape map information, the representation of the second layer of the n-dimensional knowledge landscape map information including the additional node associated with the second layer and one or more additional second layer nodes associated with the second layer of the n-dimensional knowledge landscape map information and associated with concepts attributable to the second learning topic; the representation of the connector between the additional node associated with the second layer and the first layer node; and a representation of at least one additional connector between the additional node associated with the second layer and the second layer node associated with the second layer of the n-dimensional knowledge landscape map information, the at least one additional connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the one or more additional second layer nodes associated with the n-dimensional knowledge landscape map information.

—	Considering claim 14, the following claimed limitations recite an abstract idea: 
associating user interaction information related to a first layer of knowledge landscape map information corresponding to a first learning topic, wherein the at least a portion of the knowledge landscape map information includes at least one node representing an identifiable concept defined according to a first learning topic and at least one node representing an identifiable concept defined according to a second learning topic; characterizing the user interaction information as a selection of an indicator indicative of a relationship the at least one node representing an identifiable concept defined according to the second learning topic; and selectively causing a modification to the knowledge landscape map information response to the characterized user interaction, the modification including causing a second layer of the knowledge landscape map information related to the second learning topic.
	Thus, the limitations identified above recite an abstract idea since they correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current subject matter eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to teaching or following rules/instructions.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a data store implemented on a computing device, a controller implemented on the computing device, a memory and a processor, a display, a graphical interface(s), etc., which are utilized to perform functions; such as: storing data (e.g. storing n-dimensional knowledge landscape map information, etc.); generating a graphical interface that includes a plurality of elements (e.g. a graphical interface that includes a representative of a layer, a plurality of nodes, a connector between two nodes, etc.); obtaining user interaction information; characterizing the interaction of the user (e.g. characterize the user interaction as a selection of the second indicator); selectively modifying the graphical interface, etc.  
Accordingly, the claimed additional elements fail to integrate the abstract idea into a practical application since the claimed additional elements are utilized merely to facilitate the abstract idea. 

additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. Instead, the additional elements are utilized merely as a tool to implement the abstract idea. The above further demonstrates that the claims do not provide an improvement over the relevant existing technology; and therefore, the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (see MPEP 2106). Particularly, the additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing content items into a memory, wherein the content items are organized according to one or more relationships; displaying, via a display interface, one or more content items; receiving, via conventional input unit, an input from a user; displaying, based on the analysis of the input received from the user, one or more relevant or modified content items, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is worth noting that—per the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. Particularly, the disclosure describes the utilization of one or more commercially available conventional computing devices (e.g. a workstation, a laptop, a tablet, etc.), 
e.g. the Internet); and thereby the computing device allows a user(s) to interact with one or more content items  (e.g. see the specification: ¶[0049] to ¶[0058], ¶[0230] to ¶[0233]).
It is further worth noting that the practice of utilizing the conventional computer system to facilitate the delivery pertinent information (e.g. educational content, etc.) to a user using one or more graphical interfaces, including the use of nodes and connectors to organize content items, etc., is directed to a well-known, routine and conventional activity in the art (e.g. see US 2006/0008789; US 2004/0202987; US 2003/0157470).  
The observations above confirm that the current claims fail to amount to “significantly more” than an abstract idea.
The analysis above already encompasses each of the current dependent claims (i.e. claims 2-6, 8-13 and 15-20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea and/or a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology, etc.). 


i.e. the arguments filed on 02/22/2022). However, the arguments are not persuasive. Applicant argues, 
Claims 1-20 are rejected under 3 5 USC § 101 because the claimed invention is directed to an abstract idea . . . 
To assess whether claims are directed to an abstract idea, the test set forth in Alice Corporation Pty. Ltd. Space v. CLS Bank International, 134 S.Ct. 2347 (2014) and Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012) must be performed . . . 
1. 	Claims 1-20 Satisfy Prong One of Step 2A 
The Patent Office has characterized the abstract idea exception as including groupings of subject matter. These groupings include "certain methods of organizing human activity," . . . 
In the Office Action, it is only alleged that Claims 1-20 recite "certain methods of organizing human activity." The Office Action then generally indicates that "[f]or example, the current claims correspond to teaching or following rules/instructions." . . .
The Office Action provides no analysis as to why the identified recitations fall within the subject matter of the enumerated groupings, namely, how the current claims "recite" the alleged "teaching or following rules/instructions." To meet the Patent Office's burden, simple identification of a grouping with no reasonable analysis is insufficient . . .
Applicant respectfully submits that when considered as a whole, there is no reasonable conclusion that these recitations would correspond to either certain methods of organizing human activity or other of the enumerated groupings . . . 
Accordingly, because the aforementioned claims do not recite any concept that falls within the enumerated subject matter groupings, the claims satisfy Prong One of Step 2A . . .
Applicant has read the responsive analysis provided in the Office Action and finds the responsive does not address the fundamental issues presented by Applicant. As stated previously, simply block citing the entirety of the pending claims and then immediately progressing to the significantly more test is not in compliance with Patent Office procedure . . . 
2. 	Claims 1-20 Satisfy Prong Two of Step 2A 
In Prong Two of Step 2A, the Examiner evaluates "whether the claim as a whole integrates the recited judicial exception into a practical application of the exception . . . 
Applicant respectfully submits that performance of Prong Two is unnecessary, since Prong One of the test determines that the aforementioned claims do not recite an abstract idea. For completeness, however, Applicant submits that the aforementioned claims integrate the alleged abstract idea into a practical application and are more than a drafting effort designed to monopolize the alleged abstract idea . . . 
To the extent any individual recitation of the aforementioned claims is found to recite subject matter falling into the "certain methods of organizing human activity" grouping or "mental process", Applicant submits that these recitations integrate the subject matter of the enumerated groupings into a practical application . . . 
Accordingly, because the aforementioned claims are not directed to a concept that falls within the enumerated subject matter groupings, the claims pass Prong Two of Step 2A and are thus patent-eligible . . . 
3. 	Claims 1-20 Satisfy Step 2B 
As discussed above, Claims 1-20 satisfy either prong of Step 2A of the subject matter eligibility test. Performing Step 2B of the test is therefore unnecessary, since proper performance of Step 2A leads to the conclusion that the claims are directed to patent-eligible subject matter . . . 

4. 	The Claims Recite Patent Eligible Subject Matter 
In sum, the aforementioned claims pass the Office's subject matter eligibility test and are therefore patent eligible. These claims do not recite and are not directed to concepts that fall within any of the enumerated subject matter groupings that the Office has identified as ineligible. The claims are, rather, directed to an improvement in a computer-related technology. Further, even if the claims were nonetheless found to be directed to an abstract idea, the claims recite "significantly more" because the claims set forth additional elements that improve the performance of a computer . . . 

	However, the Office disagrees with the above arguments at least for the following reasons:
	Firstly, the analysis presented under section §101 is consistent with the current eligibility guidance. For instance, the analysis already identifies, under the first prong of Step 2A, the abstract idea that the claims recite. The discussion presented under the second prong (Step 2A) indicates that the claims are directed to an abstract idea since they (considering each claim as a whole) fail to integrate the abstract idea into a practical application. Similarly, the discussion presented under Step 2B indicates that the claims fail to amount to “significantly more” than an abstract idea since they (considering each claim as a whole) fail to implement an inventive concept.
	In addition, it is evident from the limitations that recite the abstract idea that the claims are directed to the group certain methods of organizing activity, which includes the activity managing personal behavior (e.g. teaching, following instructions, etc.). For instance, claim 1 presents the user with an n-dimensional map information that includes: (a) a plurality of nodes associated with concepts of learning topics (e.g. a first learning topic, a second learning topic); (b) connectors that connect the plurality of nodes 
e.g. a first indicator, a second indicator) that indicate the relationship or dependency between two nodes, etc. Accordingly, when the user selects an indicator, such as the second indicator, the user is presented with modified information that includes additional node associated with a concept attributable to the second learning topic. 
The observation above demonstrates that the claim is indeed directed to managing personal behavior, wherein the user is guided to follow one or more paths to learn a given topic(s). This confirms the findings presented in the analysis, which indicates that the claims correspond to teaching or following rules/instructions. Although Applicant has attempted to consider some of the examples presented in the guidance, Applicant does not appear to notice the similarities between the examples and the current claims. For instance, it is true that establishing a set of rules to play a dice game, or a series of steps instructing how to hedge risk, correspond to managing personal behavior (under the group certain methods of organizing human activity).  
Similarly, one may establish a series of steps (or a set of rules) to learn one or more topic(s). Particularly, the current claims organize information in the form of an n-dimensional map that involves a plurality of layers, wherein a layer involves a plurality of connected nodes that relate to a learning topic(s); and wherein the user learns a topic(s) by navigating a series of nodes that are connected with one another according to their dependency or relationships, etc. Thus, similar to the examples above, the current claims are also directed to managing personal behavior, which is part of the abstract idea group certain methods of organizing human activity. 
managing personal behavior (e.g. teaching or following rules/instructions). Consequently, Applicant’s arguments are not persuasive. 
Secondly, Applicant appears to mix-up the following two different issues in the analysis: (i) part of the analysis (prong-one of Step 2A) that identifies the abstract idea recited in the claim, and (ii) part of the analysis (prong-two of Step 2A) that identifies the additional elements recited in the claim. Applicant asserts, “a piecemeal review of the claim recitations, such as ignoring generation of graphical interfaces or the recitations of data structures does not follow the Revised Guidance” (emphasis added). 
However, prong-one of Step 2A requires the Office/Examiner to identify the limitations that recite the abstract idea. Accordingly, none of the additional elements, including the graphical interface that the system is generating, is expected to be identified as an abstract idea. Thus, Applicant’s assertion, “a piecemeal review of the claim recitations”, is not persuasive. In addition, Applicant fails to identify the alleged “data structures” that the Office allegedly ignored. Still, the data structures (if any) are not directed to an implementation that provides an improvement to the conventional computer technology. For instance, limitations that specify how information is organized and/or presented, etc., do not necessarily demonstrate an improvement over the conventional computer technology. Consequently, Applicant’s arguments are again not persuasive. In addition, while listing some of the limitations recited in claim 1 (“generate a graphical interface corresponding to the n-dimensional knowledge landscape map information . . . the additional node associated with a concept attributable to the second learning topic”), Applicant  asserts that the limitations do not relate to teaching or following rules/instructions. 
However, once again Applicant appears to mix-up parts of the claim that recite additional elements (e.g. graphical interface) and the parts that recite the abstract idea. It is important to note that claim limitations that recite the additional elements are not considered to be abstract idea. Moreover, the limitations that Applicant identified in the argument (page 13 of the argument) are directed to the information that the system is presenting to the user, namely, the n-dimensional knowledge landscape map information that includes: ”a representation of a plurality of nodes associated with concepts attributable to the first learning topic”; “a connector between two nodes from plurality of nodes, the connector associated with an attribute defining the at least one of a relationship, function or dependency between the two nodes”; “a first indicator indicative of a value of attribute defining the at least one of a relationship, function or dependency between the two nodes”; “a second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer, the additional node associated with a concept attributable to the second learning topic”. 
Accordingly, such information, whether it is presented in organized form or not, is still an abstract idea. Of course, Applicant has omitted parts of the abstract idea recited in claim 1 even though one is required to consider the claim as a whole when identifying the recited abstract idea. Nevertheless, the Office presents below the remaining part of the abstract idea that Applicant omitted (page 5 of the previous office-action), “obtain user interaction information corresponding to the n-dimensional knowledge landscape map information; characterize the user interaction as a selection of the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer; selectively cause a modification to the n-dimensional knowledge landscape map information responsive to the characterized user interaction, wherein the modification includes a representation of the second layer including the additional node associated with the second layer”
Thus, when considering the claim as a whole, the abstract idea recited in the claim (see the abstract idea identified under the first prong of Step 2A) indicates that the claim is directed to certain methods of organizing human activity, which further identifies managing personal behavior (e.g. teaching or following rules/instructions) as one of the activities pertinent to the claim. Consequently, Applicant’s arguments are not persuasive. 
Applicant also asserts that “the claims further integrate any potential judicial exception into a practical application”; however, no rationale and/or evidence is presented to substantiate the above assertion. Applicant also asserts that the Office’s response “does not address the fundamental issues presented by Applicant”; however, Applicant still fails to point out any issue that the Office allegedly failed to address. Applicant may not agree with the Office’s response regarding the issues that Applicant raised; however, this does not necessarily mean that the Office fails to address the issues. Moreover, Applicant does not appear to properly apply the eligibility guideline when evaluating the claims. For instance, regarding the analysis presented under prong-one of Step 2A, Applicant previously questioned why the claimed graphical interface is ignored (“a piecemeal review of the claim recitations, such as ignoring generation of graphical interfaces or the recitations of data structures does not follow the Revised Guidance”; see page 12 of Applicant’s previous argument filed on 07/28/2021, emphasis added). 
additional elements, such as the graphical interface, do not correspond to an abstract idea; and therefore, the graphical interface will not be identified as an abstract idea under prong-one of Step 2A (e.g. see pages 12-13 of the previous office-action mailed on 08/19/2021).
Despite the above rationale presented in the previous office-action, Applicant is still repeating the same issue in the current argument. Applicant argues, “a piecemeal review of the claim recitations, such as ignoring generation of graphical interfaces or the recitations of data structures does not follow the Revised Guidance”; see page 12 of the current argument, emphasis added). 
The above demonstrates that Applicant is simply repeating the same issues while ignoring the responses that the Office presented. Consequently, Applicant’s assertion that the Office “does not address the fundamental issues presented by Applicant” is certainly inaccurate. Contrary to Applicant’s assertion, the record shows that the Office has already met its burden. Particularly, the office presented not only a proper analysis that complies with the current eligibility guidance, but also a complete response to the issues that Applicant raised (i.e. the Office has already presented a proper prima facie case of ineligibility regarding the current claims). Accordingly, it is still Applicant’s burden to challenge the findings that the Office has established. 
Thirdly, Applicant’s assertions directed to prong-two of Step 2A are not consistent with the facts established in the Office-action. As an initial matter, Applicant appears to mix-up prong-two (of Step 2A) with Step 2B. For instance, Applicant asserts, “the aforementioned claims integrate the alleged abstract idea into a practical application and are more than a drafting effort designed to monopolize the alleged abstract idea . . .  the Office Action only identifies a ‘data store implemented on a computing device, a controller implemented on a memory and a processor, a display, a graphical interface, etc.’ as the claim recitations that were considered in the Step 2B” (emphasis added). 
However, per the eligibility guidance, one applies prong-two of Step 2A, but not Step 2B, to determine whether a given claim integrates a judicial exception in to a practical application. Accordingly, Applicant appears to incorrectly apply the eligibility guideline when evaluating the analysis presented under section §101. Of course, when the result of the prong-two analysis indicates that the claim fails to integrate the judicial exception into a practical application, then one proceeds to Step 2B in order to determine whether the claim as a whole amounts to “significantly more” than an abstract idea (e.g. determining whether the claim implements an  element—or a combination of elements—directed to an “inventive concept”).  
In addition, it is noted that Applicant has omitted part of the analysis presented under prong-two (of Step 2A), namely, the part that identifies the functions that the claimed computer is serving to perform. The Office presents below the part that Applicant omitted when challenging the analysis presented under prong-two (see page 7 of the previous office-action, emphasis added).  
(Step 2A) [Wingdings font/0xE0] Prong (ii) 
The claim(s) recite additional elements-such as: a data store implemented on a computing device, a controller implemented on the computing device, a memory and a processor, a display, a graphical interface(s), etc., which are utilized to perform functions; such as: storing data (e.g. storing n-dimensional knowledge landscape map information, etc.); generating a graphical interface that includes a plurality of elements (e.g. a graphical interface that includes a representative of a layer, a plurality of nodes, a connector between two nodes, etc.); obtaining user interaction information; characterizing the interaction of the user; selectively modifying the graphical interface, etc.
additional elements identified, under the second prong of Step 2A, encompass not only the components of the claimed computer, but also the claimed functions that the computer is serving to perform. Consequently, Applicant’s assertion, “the Office Action only identifies a ‘data store implemented on a computing device, a controller implemented on a memory and a processor, a display, a graphical interface, etc.’ . . .” (emphasis added), is certainly incorrect. Applicant also asserts that the analysis is “inappropriate”; however, no rationale is presented to substantiate the assertion. 
Applicant further asserts that “Applicant cannot provide specific examples to rely upon, however, because of the incomplete and inappropriate analysis in Step 2A”; however, Applicant again fails to provide any evidence to substantiate the above assertion regarding the incompleteness or inappropriateness of the analysis. Furthermore, even assuming arguendo that the analysis was incomplete or inappropriate, this does not impede Applicant from providing an example (if any) to demonstrate whether the current claims are “significantly more” than an abstract idea. Consequently, Applicant’s excuses are still unconvincing. It is also noted that Applicant is making broad and generic assertions that lack evidence.  
Applicant’s conclusion regarding the Office’s analysis are further inconsistent with the facts established in the office-action. Applicant concludes that “the Office Action has not concluded that the claims are directed to an abstract idea” (emphasis added). However, quite contrary to Applicant’s conclusion, the Office’s analysis already indicates that the claims are “directed to” an abstract idea. Particularly, the analysis presented under prong-two of Step 2A states that “the claims do not provide an 
the claims are indeed directed to an abstract idea” (see page 7 of the previous office-action; emphasis added). The above fact invalidates Applicant’s conclusion regarding the analysis.
In addition, given Applicant’s conclusion above, Applicant appears to mix-up the two analysis steps, namely, prong-one and prong-two of Step 2A. It is important to note that prong-one (of Step 2A) requires the Examiner to identify the judicial exception (e.g. the abstract idea) recited (set forth or described) in the claim; see MPEP 2106.04(II)(1). On the other hand, prong-two (of Step 2A) requires the Examiner to evaluate whether the claim as a whole integrates the exception into a practical application of that exception, so that one of the following two outcomes is determined (see MPEP 2106.04(II)(2)): 
(i) the claim is not directed to the judicial exception if the additional elements in the claim integrate the recited exception into a practical application of the exception, or 
(ii) the claim is directed to the judicial exception if the additional elements in the claim do not integrate the recited exception into a practical application of the exception. 
Thus, it is indeed prong-two (of Step 2A)—but not prong-one—that ultimately determines whether a claim is “directed to” a judicial exception. Particularly, one is required to evaluate the claim as a whole, under prong-two of Step 2A, before concluding that the claim is “directed to” a judicial exception. In fact, the MPEP confirms the above fact since it states that “[t]he Step 2A Prong One analysis articulated 
i.e., set forth or describe) an abstract idea in Prong One before proceeding to the Prong Two inquiry about whether the claim is directed to that idea, thereby separating claims reciting abstract ideas from those that are merely based on or involve an abstract idea” (MPEP 2106.04(a)(1), emphasis added). 
Although the Office has attempted to explain the above principle in the previous office-action (page 11 of the previous office-action), Applicant appears to misconstrue the explanation. Particularly, Applicant appears to mix-up the role of prong-two with that of prong-one. 
Fourthly, Applicant’s arguments directed to Step 2B of the analysis are also not persuasive. Applicant asserts that “the aforementioned claims are also patent-eligible under Step 2B of the revised subject matter eligibility test because they recite additional elements that improve the functioning of a computer and are not well-understood, routine, or conventional”. However, no evidence is presented to substantiate the above assertion. For instance, no element—or a combination of elements—is identified that provides the alleged improvement in computer-related technology. Similarly, despite asserting that “the claims set forth additional elements that improve the performance of a computer”, Applicant still fails to identify the alleged “performance” of a computer that the claimed additional elements purportedly improved. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-6, 14, 15 and 17-20 are rejected under 35 U.S.C.103 as being unpatentable over Gerteis 2006/0008789 in view of Loh 2017/0243502.
	Regarding claim 1, Gerteis teaches the following claimed limitations: a system for providing interaction content, the system comprising: a data store implemented on a computing device, the data store for maintaining n-dimensional knowledge landscape map information, wherein the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers ([0060], [0068], [0072] and [0080]: e.g. an e-learning system implementing one or more computing devices; such as a workstation, a portable computing device, etc.; and wherein the system presents content structure associated with at least one course, wherein the content structure is represented as a set of graphs. Accordingly, the above content structure, which is represented as a set of graphs, suggests that the system already stores n-dimensional knowledge landscape map information that defines a set of knowledge landscape map layers), wherein a first learning topic is represented on a first layer of the set of knowledge landscape map layers, wherein a second learning topic is represented on a second layer of the set of knowledge landscape map layers, wherein individual layers of the n-dimensional knowledge landscape map information include one or more nodes that individually represent identifiable concepts associated with a learning topic represented in the individual layer, and wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors (see FIG 3 and FIG 4: e.g. FIG 3 displays a first graph of the set of graphs [i.e. a first layer of the set of knowledge landscape map layers], wherein the first graph includes a node—label ‘340’—that represents a first learning topic; and wherein FIG 4, displays a second graph of the set of graphs [i.e. a second layer of the set of knowledge landscape map layers], wherein the second graph includes a node—label ‘420’—that represents a second learning topic. In addition, the first layer involves one or more additional nodes, such as labels ‘310’, ‘320’, etc., which individually represent identifiable concepts associated with a learning topic represented in the first layer; and also one or more connectors, such as lines or arrows [not labeled], wherein each connector represents at least one of relationships, functions or dependencies between two nodes. Similarly, the second layer involves one or more additional nodes, such as labels ‘410’, ‘430’, etc., which individually represent identifiable concepts associated with a learning topic represented in the second layer; and also one or more connectors, such as lines or arrows [not labeled], wherein each connector represents at least one of relationships, functions or dependencies between two nodes); a controller, implemented on a computing device having a memory and a processor, wherein 
: e.g. the e-learning system already implements one or more computing devices; such as a workstation, a portable computing device, etc., and therefore, the system involves a controller implemented on a computing device having a memory and a processor, wherein the computing device executes computer-readable instructions) that cause the controller to: generate a graphical interface corresponding to the n-dimensional knowledge landscape map information, the graphical interface including a display representative of the first layer and including: a representation of a plurality of nodes associated with concepts attributable to the first learning topic; a connector between two nodes from the plurality of nodes, the connector associated with an attribute defining the at least one of a relationship, function or dependency between the two nodes; a first indicator indicative of a value of attribute defining the at least one of a relationship, function or dependency between the two nodes (see FIG 3, FIG 4 and FIG 11: e.g. the above limitations are repeating the parts of the n-dimensional knowledge landscape map. As already indicated above, FIG 3 displays the first layer, which includes: (i) the node—label ‘340’—that represents the first learning topic, (ii) additional nodes, such as labels ‘310’, ‘320’, etc., which are associated with concepts attributable to the first learning topic; and also (iii) a connector, i.e. the line or arrow [not labeled], that connects two nodes, wherein the connector is already associated with an attribute that has an indicator—label ‘380’—indicative of a value of attribute defining the at least one of a relationship, function or dependency between the two nodes. It is also worth noting that the above n-dimensional knowledge landscape map is generated via a graphical user interface); 
a second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer, the additional node associated with a concept attributable to the second learning topic (FIG 3, labels ‘310’,‘350’ and e.g. FIG 3, label “KNOWLEDGE STRUCTURE”, or label ‘350’ of node ‘310’, corresponds to the second indicator indicative of a relationship between node ‘310’ of the first layer and node ‘420’ of the second layer, wherein node ‘420’ is the additional node associated with the second layer, and wherein the additional node is associated with a concept attributable to the second learning topic); obtain user interaction information related to the graphical interface corresponding to the n-dimensional knowledge landscape map information; selectively cause a modification to the graphical interface corresponding to the n-dimensional knowledge landscape map information responsive to the user interaction, wherein the modification of the graphical interface includes a representation of the second layer including the additional node associated with the second layer (see FIG 3, FIG 4 and FIG 11; and [0089], lines 15-18: e.g. it is understood that the system generates a graphical interface or window that displays just one course graph—i.e. one layer—at a time; see FIG 11. In this regard, FIG 3 corresponds to the graphical interface displaying just the first layer of the n-dimensional knowledge landscape map. Accordingly, based on input received from the user, such as a manipulation a scroll bar(s), the graphical interface displays FIG 4 instead of FIG 3. The above suggests the system obtains user interaction information related to the graphical interface corresponding to the n-dimensional knowledge landscape map information; and thereby selectively causes a modification to the graphical interface corresponding to the n-dimensional knowledge landscape map information, wherein the modification of the graphical interface includes a representation of the second layer that includes the additional node associated with the second layer [i.e. FIG 4, labels ‘420’, ‘410’ and ‘430’]).
	Gerteis does not explicitly describe characterizing the user interaction as a selection of the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer.
Loh discloses a system that generates a course structure comprising a plurality of layers; such as a first layer depicting a portion of the course structure, including indicators that indicate the relationships between nodes (see FIG 2A); and wherein the system allows a user to click on at least one of the nodes in the first layer; and thereby the system displays another portion of the course structure (i.e. a second layer) based on the selected node (see [0039]).  	 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gerteis in view of Loh; for example, by incorporating an algorithm(s) that allows the user to easily navigate from one course graph to another course graph (e.g. easily navigate to the second course graph or the second layer) by clicking (i.e. selecting) a corresponding node on a given layer (e.g. by clicking a given node on the first layer, node ‘310’ of FIG 3), in order to provide the user with an additional option to display one or more course graphs (layers) more efficiently. 
Gerteis in view of Loh teaches the claimed limitations as discussed above. Gerteis further teaches:
Regarding claim 2, wherein the first learning topic is associated with a plurality of sub-topics (see FIG 3: e.g. the first learning topic—label ‘340’—is associated with a plurality of sub-topics, such as: labels ‘310’, ‘320’ and ‘330’),
	Regarding claim 3, wherein the second learning topic corresponds to one of the plurality of sub-topics associated with the first learning topic (see FIG 3, label ‘340’ and FIG 4, label ‘420’: e.g. the second learning topic—label ‘420’—is one of the sub-topics of the first learning topic—label ‘340’—since the second learning topic is a further sub-topic of label ‘310’).   
Gerteis in view of Loh teaches the claimed limitations as discussed above.
Although Gerteis does not explicitly describe that “the user interaction information related to the graphical interface corresponding to the n-dimensional knowledge landscape map information corresponds to a modification of a value of an attribute of an identified node in the represented plurality of nodes and individual connectors”, Gerteis already teaches an authoring tool that involves a course editor interface; and wherein the course editor interface allows the user to edit one or more structural elements of a course structure; such as: associating relations with one or more structural elements of the course structure, editing one or more of the structural elements of the course structure, etc. ([0082], [0084], [0091], [0098], [0103]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gerteis’s system; for example, by incorporating an algorithm(s) that generates an interface for allowing the user (e.g. the learner) to specify, based on a learning strategy specific to the user ([0064]), the order/sequence of one or more nodes on the graph; and wherein the system further generates a modified graph involving one or more updated connections to one or more nodes, etc., in order to provide the user with an additional flexibility to easily meet the user’s specific learning strategy. 
  	Regarding claim 5, Gerteis in view of Loh teaches the claimed limitations as discussed above. 
	The limitation, “wherein the controller is further operable to modify one or more attributes of the connectors responsive to the modification of the value of the attribute of the identified node”, is already addressed above according to the modification discussed per see the discussion above since it already applies to claim 5).
	Regarding claim 6, wherein the representation of the layer including two nodes associated with concepts attributable to the first learning topic includes a representation of the additional node associated with the second layer (see FIG 3 and FIG 4: e.g. the nodes ‘310’, ‘320’ and ‘330’ are associated with concepts attributable to first learning topic—label ‘340’; and node ‘420’ is a node on the second layer).
Regarding claim 14, Gerteis teaches the  following claimed limitations: a method for managing the display of media segments m an interactive environment, the method comprising: associating user interaction information related to a display of a first layer of knowledge landscape map information corresponding to a first learning topic ([0059], [0060], [0068] and FIG 3, label ‘340’ : e.g. an e-learning system implementing one or more computing devices; such as a workstation, a portable computing device, etc.; wherein the system allows a user—such as a learner or an author—to traverse through course elements; and wherein the system displays at least a portion content structure associated with at least one course; such as a first graph of a set of graphs corresponding to a learning topic [i.e. a display of a first layer of the knowledge landscape map information corresponding to a first learning topic]), wherein the display of the at least a portion of the knowledge landscape map information includes at least one node representing an identifiable concept defined according to a first learning topic and at least one node representing an identifiable concept defined according to a second learning topic (FIG 3: e.g. FIG 3 displays the first layer of the set of knowledge landscape map, wherein the first graph includes: (i) a node—label ‘340’—that represents an identifiable concept defined  according to a first learning topic, and (ii) at least one node—labeled ‘310’—representing an identifiable concept defined according to a second learning topic); selectively causing a modification to a graphical interface corresponding to the knowledge landscape map information response to the user interaction, the modification to the graphical interface including causing the display of a second layer of the knowledge landscape map information related to the second learning topic (FIG 3 and FIG 4; and [0089], lines 15-18: e.g. based on input received from the user, such as a manipulation a scroll bar(s), the graphical interface displays the graph depicted in FIG 4 instead of the graph depicted in FIG 3. In this regard, FIG 4 corresponds to a second graph of the set of graphs [i.e. a second layer of the knowledge landscape map] that relates to the second learning topic. Accordingly, displaying of the second graph—FIG 4—indicates the modification to the graphical interface corresponding to the knowledge landscape map information, responsive to the user interaction, thereby displaying a second layer of the knowledge landscape map information related to the second learning topic).
	Gerteis does not explicitly describe, characterizing the user interaction information as a selection of an indicator indicative of a relationship the at least one node representing an identifiable concept defined according to the second learning topic. 
However, Loh discloses a system that generates a course structure comprising a plurality of layers; such as a first layer depicting a portion of the course structure, including indicators that indicate the relationships between nodes (see FIG 2A); and wherein the system allows a user to click on (i.e. select) at least one of the nodes in the first layer; and thereby the system displays another portion of the course structure (i.e. a second layer) based on the selected node (see [0039]).  	 

Gerteis in view of Loh; for example, by incorporating an algorithm(s) that allows the user to easily navigate from one course graph to another course graph (e.g. easily navigate to the second course graph or the second layer) by clicking (i.e. selecting) a corresponding node on a given layer (e.g. by clicking a given node on the first layer, node ‘310’ of FIG 3), in order to provide the user with an additional option to display one or more course graphs (layers) more efficiently. 
Gerteis in view of Loh teaches the claimed limitations as discussed above. Gerteis further teaches: 
Regarding claim 15, a first indicator indicative of a value of the attribute between the at least one node representing an identifiable concept defined according to the first learning topic and the at least one node representing an identifiable concept defined according to the second learning topic (FIG 3, label “KNOWLEDGE STRUCTURE”, or label ‘350’ of node ‘310’: e.g. the above serves as an indicator, which indicates a value of the attribute between the node representing an identifiable concept defined according to the first learning topic; and also a node representing an identifiable concept defined according to the second learning topic).
	Regarding claim 17, wherein the display of a second layer of the knowledge landscape map information related to the second learning topic includes the at least
one node representing an identifiable concept defined according to a first learning topic (FIG 3 and FIG 4, label ‘420’: e.g. the second graph/layer already involves at least one node—label ‘420’—that represent a concept defined according to the first learning topic—FIG 3, label ‘340’),
Regarding claim 18, wherein selectively causing a modification to the graphical interface corresponding to the knowledge landscape map information response to the characterized user interaction includes removing the display of the first layer of the knowledge landscape map information corresponding to a first learning topic (FIG 4 and also FIG 11: e.g. the interface displays one graph at a time; and therefore, FIG 3 [first layer] is already removed by the time FIG 4 [second layer] is displayed),
	Regarding claim 19, wherein causing the display of a second layer of the know ledge landscape map information related to the second learning topic includes causing the display of information identifying a plurality of additional layers in which the at least one node representing an identifiable concept defined according to the second learning
topic is represented (FIG 4: e.g. each of the labels “RELATIONS” and “KNOWLEDGE OBJECTS”, or each of labels ‘450’ of nodes ‘410’ and ‘430’, already provide information identifying  a plurality of additional layers in which the at least one node representing an identifiable concept defined according to the second learning topic is represented). 
	Regarding claim 20, Gerteis in view of Loh teaches the claimed limitations as discussed above.
	The limitation, “obtaining second user interaction information related to the display of a second layer of the knowledge landscape map information related to the second learning topic . . . causing the display of the first layer of the knowledge landscape map information related to the first learning topic”, is merely specifying the same process of moving from one graph/layer to another graph/layer by activating one of the nodes currently displayed. Accordingly, the modification discussed per claim 14 already addresses the limitations of claim 20 (i.e. the modified system already allows the user to navigate from one topic to another by selecting one or more nodes on  given layer; and wherein each selection triggers a corresponding modification to the interface). 
●	Claims 7-11 are rejected under 35 U.S.C.103 as being unpatentable over Gerteis 2006/0008789 in view of in view of Loh 2017/0243502 and further in view of Scheuring 2004/0202987. 
	Regarding claim 7, Gerteis teaches the following claimed limitations: a method for managing the display of media segments in an interactive environment, the method comprising: causing a display of at least a portion of n-dimensional knowledge landscape map information on a graphical interface ([0060], [0068]; [0080] and FIG 3: e.g. an e-learning system, which implements one or more computing devices, for providing one or more media segments ([0043], lines 13-15) relating to one or more courses; wherein a content structure associated with at least one course is represented as a set of graphs; and wherein the computing device displays at least a portion of the course structure), wherein the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers, wherein a first learning topic is represented on a first layer of the set of knowledge landscape map layers, wherein a second learning topic is represented on a second layer of the set of knowledge landscape map layers, wherein individual layers of the n-dimensional knowledge landscape map information include one or more 
nodes that individually represent identifiable concepts associated with a learning topic represented in the individual layer, and wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors (see FIG 3 and FIG 4: e.g. FIG 3 displays a first graph of a set of graphs [i.e. a first layer of a set of knowledge landscape map layers], wherein the first graph includes a node—label ‘340’—that represents 
a first learning topic; and wherein FIG 4, displays a second graph of the set of graphs [i.e. a second layer of the set of knowledge landscape map layers], wherein the second graph includes a node—label ‘420’—that represents a second learning topic. In addition, the first layer involves one or more additional nodes, such as labels ‘310’, ‘320’, etc., which individually represent identifiable concepts associated with a learning topic represented in the first layer; and also one or more connectors, such as lines or arrows [not labeled], wherein each connector represents at least one of relationships, functions or dependencies between two nodes. Similarly, the second layer involves one or more additional nodes, such as labels ‘410’, ‘430’, etc., which individually represent identifiable concepts associated with a learning topic represented in the second layer; and also one or more connectors, such as lines or arrows [not labeled], wherein each connector represents at least one of relationships, functions or dependencies between two nodes); wherein the display of the least a portion of the n-dimensional knowledge landscape map information includes: a representation of the first layer of the n-dimensional knowledge landscape map information, the representation of the first layer of the n-dimensional knowledge landscape map information including a first layer node associated with a concept attributable to the first learning topic and a representation of an additional node associated with the second layer, the additional node associated with a concept attributable to the second learning topic (see FIG 3, FIG 4 and FIG 11: e.g. as already indicated above, FIG 3 displays the first layer, which represents a portion of the 
n-dimensional knowledge landscape map; and wherein FIG 3 includes: (i) the node—label ‘340’—that is associated with a concept attributable to the first learning topic, (ii) at least one additional node, such as label ‘310’, which is associated with the second layer, the additional node associated with a concept attributable to the second learning topic); obtaining user interaction information related to of the displayed at least a portion of the knowledge landscape map information; and selectively causing a modification to the graphical e.g. the interface already implements 
a means—such as a scrollbar(s)—that allows the user to interact with the displayed course graph [i.e. a portion of the knowledge landscape map]; and wherein based on the user’s input—such as manipulating the scrollbar—the system selectively modifies the graphical interface corresponding to the n-dimensional knowledge landscape map), wherein the modification to the graphical interface includes: a representation of the second layer of the n-dimensional knowledge landscape map information, the representation of the second layer of the n-dimensional knowledge landscape map information including the additional node associated with the second layer and one or more additional second layer nodes associated with the second layer of the n-dimensional knowledge landscape map information and associated with concepts attributable to the second learning topic (see FIG 4: e.g. FIG 4 represents the second course graph, i.e. the second layer of the n-dimensional knowledge landscape map, wherein the second layer involves: (i) the additional node—label ‘420’—that is associated with the second layer, (ii) one or more additional second layer nodes—such as labels ‘410’ and ‘430’—associated with the second layer and with concepts attributable to the second learning topic); and a representation of at least one additional connector between the additional node associated with the second layer and the second layer node associated with the second layer of the n-dimensional knowledge landscape map information, the at least one additional connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the one or more additional second layer nodes associated with the n-dimensional knowledge landscape map information (FIG 4: e.g. the line or arrow [not labeled] connecting node ‘420’ to node ‘410’ corresponds to a representation of at least one additional connector between the additional node associated with the second layer and the second layer node associated with the second layer of the n-dimensional knowledge landscape map information; and wherein the above connector is indicative of a relationship, function or dependency between the additional node associated with the second layer and the one additional second layer nodes associated with the n-dimensional knowledge landscape map).
	Gerteis does not explicitly describe, characterizing the user interaction information as a selection of the additional node associated with the second layer; and each of the first layer and the second layer including a representation, in the first layer, of a connector between the additional node associated with the second layer and the first layer node, the connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the first layer node.
	However, regarding “the user interaction information as a selection of the additional node associated with the second layer”, Loh discloses a system that generates a course structure comprising a plurality of layers; such as a first layer depicting a portion of the course structure, including indicators that indicate the relationships between nodes (see FIG 2A); and wherein the system allows a user to click on (i.e. select) at least one of the nodes in the first layer; and thereby the system displays another portion of the course structure (i.e. a second layer) based on the selected node (see [0039]).  	 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gerteis in view of Loh; for example, by incorporating an algorithm(s) that allows the user to easily navigate from one course graph to another course graph (e.g. easily navigate to the second course graph or the second layer) by clicking a e.g. by clicking a given node on the first layer), in order to provide the user with an additional option to display one or more course graphs (layers) more efficiently. 
	Regarding the limitation directed to “a representation, in the first layer, of a connector between the additional node associated with the second layer and the first layer node, the connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the first layer node”, Scheuring discloses a system that generates a learning map involving one or more sets of nodes (FIG 3 and FIG 4), wherein at least one node of a set of nodes involves at least one connector that indicates a post-cursor or a precursor relationship with another node ([0050] and [0051]).  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gerteis in view of Loh and further in view of Scheuring; for example, by incorporating a post-cursor and/or a precursor to each of the one or more connectors in the first course graph (FIG 3) and the second course graph (FIG 4), in order to enable 
the user to easily recognize the relationships between various nodes in various layers (e.g. the relationships between a first node in the first layer—FIG 3, label ‘310’—and a second node in a second layer—FIG 4, label ‘420’, etc.), so that the user would have a better chance to easily execute the correct sequence through the course structure.  
	Gerteis in view of Loh and further in view of Scheuring teaches the claimed limitations as discussed above. Gerteis further teaches: 
Regarding claim 8, wherein the display of the least a portion of the n-dimensional knowledge landscape map information includes a first indicator indicative of a value of FIG 4: e.g. label “Methods”, or label ‘450‘ of node ‘420’ corresponds to the first indicator indicative of a value of the attribute defining a dependency relationship between the additional node associated with the second layer and the first layer node).  
	Regarding claim 9, Gerteis in view of Loh and further in view of Scheuring teaches the claimed limitations as discussed above.
Although Gerteis does not explicitly describe that “the user interaction information related to the display of the at least a portion of knowledge landscape map information corresponds to a modification of a value of an attribute of a selected node”, Gerteis already teaches an authoring tool that involves a course editor interface; and wherein the course editor interface allows the user to edit one or more structural elements of a course structure; such as: associating relations with one or more structural elements of the course structure, editing one or more of the structural elements of the course structure, etc. ([0082], [0084], [0091], [0098], [0103]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gerteis’s system; for example, by incorporating an algorithm(s) that generates an interface for allowing the user (e.g. the learner) to specify, based on a learning strategy specific to the user ([0064]), the order/sequence of one or more nodes on the graph; and wherein the system further generates a modified graph involving one or more updated connections to one or more nodes, etc., in order to provide the user with an additional flexibility to easily meet the user’s specific learning strategy. 
Gerteis in view of Loh and further in view of Scheuring teaches the claimed limitations as discussed above. 
	The limitation, “wherein modifying one or more attributes of the connectors responsive to the modification of the value of the attribute of the identified node includes dynamically modifying the value defining the dependency relationship between the at least two nodes from the set of nodes representing individual identifiable concepts”, is already addressed above according to the modification discussed per claim 9. Particularly, the system already generates a modified graph involving nodes with updated connections (see the discussion above since it already applies to claim 10).
	Regarding claim 11, Gerteis in view of Loh and further in view of Scheuring teaches the claimed limitations as discussed above.
	Gerteis further teaches, wherein the representation of the second layer of the n-dimensional knowledge landscape map information further includes a representation of the first layer node associated with the first layer of the n-dimensional knowledge landscape map information (see FIG 4: e.g. the second course graph, which corresponds to the second layer, already comprises information representing the first layer node, which is associated with the first layer; for instance, node ‘420’ of the second layer involves information that relates to node ‘310’ of the first layer. It is worth noting that the claim is requiring the presence of information on the second layer). 
●	Note that the prior art does not suggest the invention as currently claimed according to claims 12, 13 and 16.  



Response to Arguments.
8. 	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 02/22/2022). However, the arguments are not persuasive. Applicant argues, 
1. 	Independent Claims 1 and 14
Gerteis is purportedly directed toward an e-learning course for presenting content in a sequential order (Abstract). In supporting the rejection of the claims of the present application, the Office Action appears to suggest . . . that a display of different sets of  graphs of user interface, such as in Figs.3 and 4, expressly teach the recited first and second layer of an n-dimensional knowledge landscape map . . . 
In conjunction with the above characterizations, the Office Action cites a teaching in Gerteis of the manipulation of a scroll bar as teaching or suggesting the previous recitation of user interaction . . . 
More specifically, Applicant respectfully submits that one skilled in the relevant art would not arrive at a conclusion that a generic display element, such as a scroll bar, could possible correspond to an indicator indicative of a relationship between a first and second layer of a display and that user interaction of such a generic display element would pertain to a relationship between two or more layers . . . 
The Office Action appears to suggest that Loh teaches or suggest selecting a course structure to display another portion of the course structure (Office Action, page 30, 39) . . .  one skilled in the relevant art would not understand how such a proposed modification would in fact occur. Applicant respectfully submits that the teachings of Loh relate to a selection of the displayed node itself, as identified in paragraph 39 . . . 
Applicant respectfully submits that the teachings of Loh are limited to a selection of the displayed node itself to cause transition to a second display. The teachings of Loh simply do not teach or suggest "obtain user interaction information related to the graphical interface corresponding to the n-dimensional knowledge landscape map information" and "characterize the user interaction as a selection of the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer" as recited in Claims 1 and 14. Additionally, even if the teachings of Gerteis and Loh could be combined, any resulting combination of the teachings would not arrive the claimed subject matter of independent Claims 1 and 14. 
Under Section 103, "all words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 U.S.P.Q. 494, 496 (C.C.P.A. 1970) . . . 
2. 	Dependent Claims 
Although Applicant has not addressed all the issues of the dependent claims, Applicant respectfully submits that Applicant does not necessarily agree with the characterization . . .


	Firstly, as already indicated in the previous office-action, claims are given their broadest reasonable interpretation (BRI), in light of the disclosure, without importing any limitation from the specification. Accordingly, regarding the claimed n-dimensional knowledge landscape map information, Gerieis already teaches an educational content structure that comprises a set of course graphs, including as a first course graph and a second course graph; and wherein each of these course graphs involves one or more nodes (e.g. see FIG 3 and FIG 4; wherein (i) FIG 3 depicts the first course graph that corresponds to the first layer; and (ii) FIG 4 depicts the second course graph that corresponds to the second layer).
	Although Applicant appears to disagree with the above “characterization of the teachings of Gerteis”, no specific rationale is presented to challenge the Office’s position. Consequently, Applicant’s arguments are not persuasive.
	In addition, Applicant also does not appear to properly construe the combined teaching of the references. It is again important to note, per the teaching of Gerteis, that the user manipulates a scroll bar when interacting with the graphical interface (FIG 11), so that the user is able to view the different course graphs or layers (FIG 3, FIG 4) of the n-dimensional map. The office-action already indicates (previously and currently) that the above teaching corresponds to the limitation, “obtain[ing] user interaction information related to the graphical interface corresponding to the n-dimensional knowledge landscape map information”. So far, Applicant fails to present any evidence and/or rationale to challenge the above teaching. Instead, Applicant asserts, “such a characterization, however, requires ignorance of the recitations of the claims, namely, to ‘characterize the user interaction as selection of the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer’ as recited in the claims . . . one skilled in the relevant art would not arrive at a conclusion that a generic display element, such as a scroll bar, could possible correspond to an indicator indicative of a relationship between a first and second layer of a display and that user interaction of such a generic display element would pertain to a relationship between two or more layers” (emphasis added).
	However, the limitation that Applicant identified above is addressed based on the secondary reference, Loh. Accordingly, the argument above is not persuasive since Applicant is attempting to challenge Gerteis in a piecemeal fashion while ignoring the teaching incorporated from the secondary reference (i.e., Applicant’s argument involves ignorance of the modification applied to Gerteis). In addition, it is immaterial whether one considers a scroll bar to be a generic display element as long as the scroll bar corresponds to a limitation(s) that Applicant is claiming. It is also worth to note that the current claims are already directed to generic or conventional computer functions. Accordingly, it is only natural that the claimed limitation(s) correspond to generic computer element(s).  
	Applicant further argues that, “under such in interpretation, manipulation of a scroll bar (or other generic user interface element) would therefore require changing to other display for every type of manipulation. Such a teaching or suggestion is simply not present in Gerteis” (emphasis added). However, as already indicated in the previous office-action, no such condition is necessarily required to support or maintain the teaching of Gerieis. Applicant appears to rely on unproven hypothetical assumption to challenge the teaching of Gerieis. Nevertheless, the Office previously demonstrated dragging the scroll bar from its upper position down to its lower position does change the information being displayed (e.g. the computer transitions from displaying the first layer (FIG 3) to displaying the second layer (FIG 4)). Consequently, Applicant still fails to negate the teaching of Gerieis discussed above.  
	Secondly, it is worth to note that the minor amendment currently made (see claims 1, 7, 14 and 20) does not negate the combined teaching of the references. This is because the combined teaching of the references already covers the current amendment, which requires “characterizing the user interaction information as a selection of the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer” (e.g. see claim 1). Particularly, as already discussed in the previous office-action (also the current office-action), Loh generates a course structure comprising a plurality of layers; such as a first layer depicting a portion of the course structure, including indicators that indicate the relationships between nodes (see FIG 2A); and wherein the system allows a user to click on at least one of the nodes in the first layer; and thereby the system displays another portion of the course structure (i.e. a second layer) based on the selected node (see [0039]).  
	As evident from the teaching above, Loh allows the user to click on at least one of the nodes, wherein each node involves a respective indicator or label; and responsive to the user’s selection, the system displays another portion of the course structure (i.e. a second layer) based on the selected node  (i.e., the system does characterize the user interaction information as a selection of the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer). 
	The observations above confirm that the combined teaching of the references does address the current amendment. Consequently, Applicant’s arguments are not persuasive.  
	Regarding the modification applied to Gerieis, Applicant argues, “one skilled in the relevant art would not understand how such a proposed modification would in fact occur. Applicant respectfully submits that the teachings of Loh relate to a selection of the displayed node itself . . . Loh simply do not teach or suggest ‘obtain user interaction information related to the graphical interface corresponding to the n-dimensional knowledge landscape map information’ and ‘characterize the user   interaction as a selection of the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer’ as recited in Claims 1 and 14. Additionally, even if the teachings of Gerteis and Loh could be combined, any resulting combination of the teachings would not arrive the claimed subject matter of independent Claims 1 and 14” 
However, it is important to note that each node that the system displays (see Loh: FIG 2A ) already involves an indicator (e.g. a label) indicative of the relationship between a node in the first layer and a node in the second layer. For instance, one of the nodes involves the label “Calculus” (see FIG 2A). Accordingly, as the user clicks this node depicting the label “Calculus”, the system displays a corresponding part of the topic map (i.e. a second layer) that involves one or more nodes related to “Calculus”. The above demonstrates that Loh indeed characterizes the user interaction as a selection of the second indicator indicative of a relationship between at least one of the the n-dimensional knowledge landscape map information) responsive to the characterized user interaction, wherein the modification of the graphical interface includes a representation of the second layer including the additional node associated with the second layer. 
Although Applicant appears to review part of the description related to FIG 2A of Loh, Applicant does not appear to consider the teaching of Loh discussed above. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims. 
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715